UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-31567 CENTRAL PACIFIC FINANCIAL CORP. (Exact name of registrant as specified in its charter) Hawaii 99-0212597 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 220 South King Street, Honolulu, Hawaii 96813 (Address of principal executive offices) (Zip Code) (808) 544-0500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer£ Accelerated filer T Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT The number of shares outstanding of registrant’s common stock, no par value, onAugust 1, 2013 was 42,088,976 shares. CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES Table of Contents Part I. Financial Information Item I. Financial Statements (Unaudited) Consolidated Balance Sheets June 30, 2013 and December 31, 2012 Consolidated Statements of Income Three and six months ended June 30, 2013 and 2012 Consolidated Statements of Comprehensive Income Three and six months ended June 30, 2013 and 2012 Consolidated Statements of Changes in Equity Three and six months ended June 30, 2013 and 2012 Consolidated Statements of Cash Flows Three and six months ended June 30, 2013 and 2012 Notes to Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures Part II. Other Information Item 1A. Risk Factors Item 6. Exhibits Signatures Exhibit Index 2 PART I.FINANCIAL INFORMATION Forward-Looking Statements This document may contain forward-looking statements concerning projections of revenues, income/loss, earnings/loss per share, capital expenditures, dividends, capital structure, or other financial items, concerning plans and objectives of management for future operations, concerning future economic performance, or concerning any of the assumptions underlying or relating to any of the foregoing. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts, and may include the words “believes,” “plans,” “intends,” “expects,” “anticipates,” “forecasts,” “hopes,” “should,” “estimates” or words of similar meaning. While we believe that our forward-looking statements and the assumptions underlying them are reasonably based, such statements and assumptions are by their nature subject to risks and uncertainties, and thus could later prove to be inaccurate or incorrect. Accordingly, actual results could materially differ from projections for a variety of reasons, to include, but not be limited to: the effect of, and our failure to comply with all of the requirements of any regulatory orders or regulatory agreements we are or may become subject to; our ability to continue making progress on our recovery plan; oversupply of inventory and adverse conditions in the Hawaii and California real estate markets and weakness in the construction industry; adverse changes in the financial performance and/or condition of our borrowers and, as a result, increased loan delinquency rates, deterioration in asset quality and losses in our loan portfolio; the impact of local, national, and international economies and events (including natural disasters such as wildfires, tsunamis, storms and earthquakes) on the Company’s business and operations and on tourism, the military, and other major industries operating within the Hawaii market and any other markets in which the Company does business; the impact of international economic conditions, including issues associated with the European debt crisis; deterioration or malaise in economic conditions, including destabilizing factors in the financial industry and deterioration of the real estate market, as well as the impact of declining levels of consumer and business confidence in the state of the economy in general and in financial institutions in particular; changes in estimates of future reserve requirements based upon the periodic review thereof under relevant regulatory and accounting requirements; the impact of the Dodd-Frank Wall Street Reform and Consumer Protection Act, changes in capital standards, other regulatory reform, including but not limited to regulations promulgated by the Consumer Financial Protection Bureau, government-sponsored enterprise reform, and any related rules and regulations on our business operations and competitiveness; the costs and effects of legal and regulatory developments, including the resolution of legal proceedings or regulatory or other governmental inquiries and the results of regulatory examinations or reviews; the effects of and changes in trade, monetary and fiscal policies and laws, including the interest rate policies of the Board of Governors of the Federal Reserve System; inflation, interest rate, securities market and monetary fluctuations; negative trends in our market capitalization and adverse changes in the price of the Company’s common shares; political instability; acts of war or terrorism; changes in consumer spending, borrowings and savings habits; technological changes; changes in the competitive environment among financial holding companies and other financial service providers; the effect of changes in accounting policies and practices, as may be adopted by the regulatory agencies, as well as the Public Company Accounting Oversight Board, the Financial Accounting Standards Board and other accounting standard setters; our ability to attract and retain skilled employees; changes in our organization, compensation and benefit plans; and our success at managing the risks involved in the foregoing items. For further information on factors that could cause actual results to materially differ from projections, please see the Company’s publicly available Securities and Exchange Commission filings, including the Company’s Form 10-K for the last fiscal year and, in particular, the discussion of “Risk Factors” set forth therein. The Company does not update any of its forward-looking statements except as required by law. 3 CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, (Dollars in thousands) Assets Cash and due from banks $ $ Interest-bearing deposits in other banks Investment securities: Available for sale, at fair value Held to maturity (fair value of $245,450 at June 30, 2013 and $162,528 at December 31, 2012) Total investment securities Loans held for sale Loans and leases Less allowance for loan and lease losses Net loans and leases Premises and equipment, net Accrued interest receivable Investment in unconsolidated subsidiaries Other real estate Other intangible assets Bank-owned life insurance Federal Home Loan Bank stock Other assets Total assets $ $ Liabilities and Equity Deposits: Noninterest-bearing demand $ $ Interest-bearing demand Savings and money market Time Total deposits Long-term debt Other liabilities Total liabilities Equity: Preferred stock, no par value, authorized 1,100,000 shares, issued and outstanding none at June 30, 2013 and December 31, 2012, respectively - - Common stock, no par value, authorized 185,000,000 shares, issued and outstanding 42,088,976 and 41,867,046 shares at June 30, 2013 and December 31, 2012, respectively Surplus Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Non-controlling interest Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. 4 CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (Amounts in thousands, except per share data) Interest income: Interest and fees on loans and leases $ Interest and dividends on investment securities: Taxable interest Tax-exempt interest Dividends 6 4 11 7 Interest on deposits in other banks 68 47 Total interest income Interest expense: Interest on deposits: Demand 87 89 Savings and money market Time Interest on long-term debt Total interest expense Net interest income Provision (credit) for loan and lease losses ) Net interest income after provision for loan and lease losses Other operating income: Service charges on deposit accounts Other service charges and fees Income from fiduciary activities Equity in earnings of unconsolidated subsidiaries Fees on foreign exchange Loan placement fees Net gain on sales of residential loans Net gain on sales of foreclosed assets - - Income from bank-owned life insurance Other ) Total other operating income Other operating expense: Salaries and employee benefits Net occupancy Equipment Amortization of other intangible assets Communication expense Legal and professional services Computer software expense Advertising expense Foreclosed asset expense Write down of assets - - - Other Total other operating expense Income before income taxes Income tax expense (benefit) - ) - Net income $ Per common share data: Basic earnings per share $ Diluted earnings per share Shares used in computation: Basic shares Diluted shares See accompanying notes to consolidated financial statements. 5 CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands) Net income $ Other comprehensive income (loss), net of tax Net change in unrealized gain/loss on investment securities ) ) ) Net change in unrealized gain/loss on derivatives - ) ) Defined benefit plans Other comprehensive income (loss), net of tax ) ) ) Comprehensive income (loss) $ ) $ $ $ See accompanying notes to consolidated financial statements. 6 CENTRAL PACIFIC FINANCIAL CORP.& SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (Unaudited) Accumulated Other Non- Preferred Common Accumulated Comprehensive Controlling Stock Stock Surplus Deficit Income (Loss) Interests Total (Dollars in thousands, except per share data) Balance at December 31, 2012 $
